Citation Nr: 1702721	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, to include residuals thereof, including left thumb tip loss due to skin cancer.


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1959 to December 1962, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans (VA) Regional Office (RO) in San Diego, California.  

In the February 2015 statement of the case the RO characterized the issue on appeal as service connection for squamous cell carcinoma, left thumb loss due to skin cancer.  In his March 2015 appeal to the Board the Veteran appealed all of the issues listed on the statement of the case.  As the record contains a diagnosis for squamous cell carcinoma of the left thumb, and that the Veteran claimed loss of the tip of the left thumb due to skin cancer, the Board has characterized the issue on appeal as entitlement to service connection for squamous cell carcinoma, to include residuals thereof, including left thumb tip loss due to skin cancer.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination or medical opinion has not been obtained in connection with the Veteran's claim for service connection for squamous cell carcinoma.  A review of the record reveals that the Veteran was diagnosed with this disease during or near the pendency of the appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran asserted that his squamous cell carcinoma is the result of his presumed herbicide exposure in the Republic of Vietnam.  To support this, the Veteran submitted a January 2015 letter from his private treatment provider.  The treatment provider reported that the Veteran has undergone treatment for squamous cell carcinoma of the head and neck, and opined that the Veteran's squamous cell carcinoma was at least as likely as not related to his herbicide exposure.  In an April 2015 letter the Veteran's private treatment provider opined that there was a relationship between the Veteran's squamous cell carcinoma and herbicide exposure.  As such, the Board finds that the low threshold under the McLendon standard has been met, and therefore, remand is necessary in order to obtain a VA examination and medical opinion with respect to the Veteran's squamous cell carcinoma.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, in his December 2013 application for compensation the Veteran asserted that he was treated at the Loma Linda VA medical center (VAMC) in 1995 in connection with his service connection claims, however, the record is absent any treatment records from the Loma Linda VAMC.  As such, remand is necessary in order to obtain the Veteran's outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the Veteran's claim for service connection for squamous cell carcinoma and its residuals from the Loma Linda VAMC, dated from January 1995 to the present.  All efforts to obtain this evidence should be documented in the claims file.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to obtain an opinion as to whether the Veteran's claimed squamous cell carcinoma is related to his active duty service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

After review of the claims file and examination of the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma is etiologically related to his military service, to include his herbicide exposure in the Republic of Vietnam.  In rendering the requested opinion, the examiner must specifically address the following evidence:  

a.) The Veteran's current diagnosis for squamous cell carcinoma to the head and neck; and

b.) A December 2006 diagnosis of squamous cell carcinoma of the left thumb.

The examiner's rationale should not rely solely on the fact that VA regulations do not recognize the Veteran's squamous cell carcinoma as being due to herbicide exposure.  A complete rationale for all opinions must be provided.  

3.  After the above development has been completed, and any other development deemed necessary, the issue of entitlement to service connection for squamous cell carcinoma must be re-adjudicated.  If entitlement to squamous cell carcinoma is not granted to the fullest extent, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




